Citation Nr: 9906840	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than July 24, 1996, 
for an award of a 20 percent disability evaluation for a 
ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1976.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Boise, Idaho, which granted an increased rating, to 20 
percent, for the veteran's service-connected right wrist 
cyst, effective September 1, 1996, following termination of a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 effective from July 24, 1996.

The Board construes the veteran's August and September 1997 
written statements that he was "satisfied with a 20% 
disability" and that he "[did] not want the 20% changed. 
(that's fine)" to be a withdrawal as to the issue of an 
increased rating above 20 percent for post-operative 
residuals of a cyst of the right wrist.  38 C.F.R. 
§ 20.204(a) (1998).


FINDINGS OF FACT

1.  By a decision entered in January 1981, the RO granted 
service connection for ganglions of the right wrist and 
assigned a 0 percent evaluation.  The award was made 
effective August 19, 1980.  He was notified of that decision 
and of his appellate rights, but did not appeal within one 
year.

2.  By a decision entered in May 1992, the RO denied the 
veteran's claim of entitlement to a rating in excess of 0 
percent for ganglion of the right wrist.  He was notified of 
that decision and of his appellate rights, but did not appeal 
within one year.

3.  A VA treatment record dated on January 29, 1996, noted a 
2 centimeter (cm) by 3 cm cyst of the right wrist causing 
pain at rest radiating down to the thumb and questionable 
weakness.  The record contains no other evidence or 
communication pertaining to his cyst of the right wrist that 
was generated or received within the one-year period 
preceding the date of that treatment record.


CONCLUSION OF LAW

The appropriate effective date to be assigned for the award 
of 20 percent for the cyst of the right wrist is January 29, 
1996.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (1998); Harper v. Brown, 10 Vet. App. 125 
(1997).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (1998).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (1998).

In the present case, the record shows that the RO granted 
service connection for ganglions of the right wrist, and 
assigned a 0 percent evaluation, in a January 1981 decision.  
The award was made effective August 19, 1980.  He was 
notified of that decision and of his appellate rights, but 
did not appeal within one year.  As a result, that decision 
became final.  38 C.F.R. § 19.129 (1998).

Subsequently, in a May 1992 rating decision, the RO denied 
the veteran's claim of entitlement to a rating in excess of 0 
percent for his service-connected cyst of the right wrist.  
He was notified of that decision and of his appellate rights, 
but did not appeal within one year.  Consequently, that 
decision also became final.  38 C.F.R. § 19.129 (1998).  

The veteran filed a written statement requesting an increased 
rating for his service-connected cyst of the right wrist in 
September 1996.  He reported that he had surgery for his 
service-connected disability in July 1996 and that his right 
hand and arm were still numb after the surgery.  VA treatment 
records dated from January 1996 to April 1997 were developed 
from the Boise VA Medical Center (MC).  On January 29, 1996, 
the veteran had requested that the cyst on his right wrist be 
removed as it was causing pain when the hand was used and 
when it was at rest.  Pain was noted in the wrist and down 
the thumb, and questionable weakness was noted.  The 
assessment was altered comfort with right wrist pain, and the 
veteran was referred for evaluation.

The VA physical examination of the cyst on January 29 noted a 
2 cm by 3 cm nodular mass over the right wrist.  The 
assessment was a probable ganglion right mass, and the plan 
was to schedule an assessment by the hand surgery clinic.  
The veteran was evaluated by the hand surgery clinic on April 
17, 1996.  Swelling was noted in the radial distal forearm.  
Excision was recommended if the size of the cyst increased.  
The cyst was surgically removed on July 24, 1996.  August 
1996 post-surgical follow-up outpatient records noted that 
the veteran was complaining of some thumb numbness.  An 
October 1996 record noted numbness and a positive Tinel's 
sign but no pain.

By a decision entered in January 1997, the RO granted the 
veteran a temporary total rating for postoperative residuals 
of the cyst.  The award was made effective on July 24, 1996, 
the date of the surgery, with the 0 percent evaluation to 
resume again beginning on September 1st.  In January 1997 the 
veteran reported that he continued to have pain and numbness 
in the right wrist and hand, and he stated that the cyst was 
growing back.

In April 1997 the veteran underwent a VA skin examination.  
The veteran reported that he still had numbness in his thumb 
and part of his index finger.  He also indicated that he had 
trouble holding a pen for prolonged periods and that his 
wrist ached at the end of his shifts.  The veteran is a 
barber.  The veteran had a well-healed surgical scar with no 
cyst noted.  Range of motion was good as were grasping 
motions and functioning of the thumb in opposition with the 
other fingers.  Slight sensory loss was noted along the 
palmar surface of the thumb and index finger.  The diagnosis 
was status post excision of a ganglion of the right wrist 
with good postoperative results and slight residual numbness 
along the distribution of the radial nerve.

By rating decision dated May 1997 the veteran was granted an 
increased rating, to 20 percent, effective September 1, 1996, 
based on the sensory loss in the right hand in addition to 
the veteran's complaints of numbness and aching at the end of 
the veteran's barbering shift.

The veteran has asserted that the effective date of his 
current 20 percent rating should be his date of discharge.  
He noted that the cyst was noted at the time of his discharge 
and that since service it had been painful.  He stated that 
he could not afford surgery prior to 1996 because it would 
have required him to take unpaid time off work.  The Board 
notes that an effective date for the increased rating prior 
to May 1992, the date of the most recent prior final denial 
of a claim for increase, is not possible absent a finding of 
clear and unmistakable error in the prior final rating 
decision.  38 C.F.R. §§ 3.104, 3.105 (1998).

The veteran underwent another VA scars examination in April 
1998.  The examiner noted that since the wrist surgery the 
veteran has had numbness from the site of the surgical scar 
to the thumb and index fingers.  In October 1998 the veteran 
testified at a personal hearing before the undersigned member 
of the Board.  His representative testified that surgery on 
the cyst had been suggested in service and that the veteran 
had pain and numbness in the hand since service.  The veteran 
testified that he had sought treatment for the wrist in 1979 
and that a VA physician had told him to "slam a book [on the 
cyst] and don't bother him no more."  The veteran reported 
having had to change jobs because he was unable to get help 
for his right wrist complaints.  The veteran testified that 
he had never received private medical treatment for the cyst.  
He also stated that he had not received any treatment from VA 
between his bad experience with VA treatment in the late 
1970's and in 1996, several months before his July 1996 
surgery, when he had sought treatment to remove the cyst.

Pursuant to 38 C.F.R. § 3.157 (1998), the Board finds that 
the examination of the cyst noted in January 29, 1996, VA 
outpatient treatment record constituted an informal claim for 
increased compensation, deemed to have been received on the 
same date that the examination was administered.  Having 
determined that January 29, 1996, is the date of receipt of a 
claim for purposes of assigning an effective date, the Board 
is obliged to review all of the evidence of record from the 
preceding year to determine whether an ascertainable increase 
in disability had occurred in the year prior to that date.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1996); Hazan v. Gober, 10 Vet. App. 511 (1997).  In this 
regard, the Board notes that there are no documents in the 
file pertaining to treatment the veteran received during the 
one-year period preceding January 29, 1996.

The veteran's testimony confirmed that there are no such 
treatment records available, as he stated that he had not 
received any treatment for the right wrist for approximately 
18 years prior to the time he sought treatment in 1996.  
Thus, there are no records which contain information relevant 
to the severity of his ganglion cyst during the pertinent 
one-year period.  Therefore, there is no basis for a 
determination that there was an ascertainable increase in the 
severity of his service-connected cyst within the year prior 
to January 29, 1996.  Consequently, the effective date of the 
award of increased compensation for the ganglion cyst can be 
no earlier than the date of the informal claim for increase--
January 29, 1996.

Next, the Board has reviewed the record to determine whether 
it was ascertainable that an increase in disability occurred 
between January 29, 1996, the date of claim, and July 24, 
1996, the effective date of the assignment of the temporary 
total rating for convalescence under 38 C.F.R. § 4.30.  The 
Board deems that the January 29 findings reveal that an 
increase in disability had occurred.  The January 29 record 
noted pain, even at rest, and possible weakness in the right 
wrist.  In addition, the record reveals that the cyst had 
doubled in size since the time it was last evaluated in April 
1992.  At the time of an April 1992 VA examination, the cyst 
was less than a centimeter in size, but the January 26 record 
noted it measured 2 cm by 3 cm.

Accordingly, the Board finds that the appropriate effective 
date to be assigned for the award of a 20 percent evaluation 
for a ganglion cyst of the right wrist is January 29, 1996.  
To this extent, the appeal is granted.


ORDER

An effective date of January 29, 1996, is assigned for the 
award of a 20 percent evaluation for the veteran's service-
connected cyst of the right wrist; to this extent, the appeal 
is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


